DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Election/Restrictions 
2.    Applicant’s election without traverse of Group I (claims 1-14) filed on 09/08/2021 and withdrawn Group II (claims 15-20) has been acknowledged and considered. Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 15-20).
     Claims 1-20 are currently pending in the application.
                                                       Oath/Declaration
3.   The oath/declaration filed on 05/19/2020 is acceptable.
                                                                Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                       Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 05/19/2020.
                                                          Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                         Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over LIM et al., hereafter “LIM” (U.S. Publication No. 2018/0076238 A1) in view of Cho et al., hereafter “Cho” (U.S. Publication No. 2016/0190221 A1) and further in view of Kim et al., hereafter “Kim” (U.S. Publication No. 2018/0308916 A1).
      Regarding claim 12, LIM discloses a display device comprising:
           a first transistor (T1) including a non-oxide semiconductor (AL1, polysilicon, para [0080]); 
           a second transistor (T2) including an oxide semiconductor (AL2, para [0092]) disposed on a different layer from the non-oxide semiconductor (AL1); and 
          a capacitor (Cst), 
          a first conductive layer including a first electrode (lower electrode) of the capacitor (Cst) and a gate electrode (CAT1, para [0091]) of the first transistor (T1) (e.g. Figs. 5-6).


      LIM discloses the features of the claimed invention as discussed above, but does not disclose a second conductive layer including a gate electrode of the second transistor; and a third conductive layer including a source/drain electrode of the first transistor, a source/drain electrode of the second transistor, and a second electrode of the capacitor; wherein the second electrode of the capacitor is disposed in a trench structure formed of an insulating layer.
     Cho, however, discloses a third conductive layer including a source/drain electrode (S1/D1) of the first transistor (T1), a source/drain electrode (S6/D6) of the second transistor (T6), and a second electrode (C2) of the capacitor (Cst); wherein the second electrode (C2) of the capacitor (Cst) is disposed in a trench structure (170a, para [0115]) formed of an insulating layer (170) (e.g. Fig. 5).
     It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of LIM to provide a second conductive layer including a gate electrode of the second transistor; and a third conductive layer including a source/drain electrode of the first transistor, a source/drain electrode of the second transistor, and a second electrode of the capacitor; wherein the second electrode of the capacitor is disposed in a trench structure formed of an insulating layer as taught by Cho for a purpose of achieving the high storage capacity of the storage capacitor.
8.    Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over LIM and Choi in view of Xiang et al., hereafter “Xiang” (U.S. Publication No. 2017/0270853 A1).
Regarding claim 13, LIM and Cho discloses the features of the claimed invention as discussed above, but does not disclose wherein one of the first transistor and the second transistor is a p-type metal-oxide-semiconductor (PMOS) transistor, and the other thereof is an n-type metal-oxide-semiconductor (NMOS) transistor.
         Xiang, however, discloses wherein one of the first transistor (K1) and the second transistor (M1) is a p-type metal-oxide-semiconductor (PMOS) transistor (Fig. 1 and para [0025]), and the other thereof is an n-type metal-oxide-semiconductor (NMOS) transistor (Fig. 2A and para [0034]).       
         It would have been an obvious matter of the design choice to replace the first and second transistors by the p-type metal-oxide-semiconductor (PMOS) transistor, and the other thereof is an n-type metal-oxide-semiconductor (NMOS) transistor in order to improve the performance of the display device, since it has been held within the general skill of a worker in the art to select any type of the transistor on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
                                                      Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
         Claims 1-11 would be allowed.
         Claims 1-11 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach or suggest the claimed invention having a second gate electrode disposed on the second gate insulating film; a second interlayer insulating film disposed on the second gate electrode, and wherein the second electrode of the capacitor is disposed in a trench structure in which the second interlayer insulating film is partially removed as cited in the independent claim 1.

        Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the insulating layer includes: a first insulating layer; and a second insulating layer disposed on the first insulating layer, and the trench structure includes: a side wall formed of the second insulating layer; and a bottom surface formed of a portion of the first insulating layer as cited in claim 14.
                                                              Cited Prior Arts
10.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. LEE et al. (U.S. Publication No. 2016/0372497 A1), PARKL et al. (U.S. Publication No. 2019/0288046 A1) and Kang et al. (U.S. Publication No. 2019/0252479 A1).
                                                               Conclusion
11.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PHUC T DANG/Primary Examiner, Art Unit 2892